Citation Nr: 1513055	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, residuals of a head injury.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard from November 1978 to April 1979.  He had no foreign service during this period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the instant matters in February 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for headaches and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the appellant's claims.  A review of the Virtual VA file reveals that, with the exception of a March 2015 Informal Hearing Presentation submitted by the Veteran's representative, the documents are duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the appellant claims to have sustained a head injury during ACDUTRA service, the service records document no such injury, a chronic headache disability was not shown in service, and such a headache disability was not credibly shown for many years thereafter; and the competent, probative evidence establishes that there is no medical nexus between the headache disability shown years after service and the appellant's service.


CONCLUSION OF LAW

The criteria for service connection for headaches, residuals of a head injury, are not met.  38 U.S.C.A. §§ 101 (21), (24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2007 letter, sent prior to the June 2008 rating decision, advised the appellant of the evidence and information necessary to substantiate his claim for service connection for residuals of a head injury, as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   In addition, an April 2014 letter advised the appellant of the evidence and information necessary to substantiate the claim for service connection for residuals of a head injury based upon a period of ACDUTRA and inactive duty for training (INACDUTRA).

The timing deficiency with regard to this April 2014 letter was cured by the readjudication of the claim in the January 2015 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).   Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Relevant to the duty to assist, the appellant's service treatment and personnel records as well as post-service private treatment records have been obtained and considered.  In addition, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the appellant was asked to identify the VA and non-VA providers who had treated him for his claimed residuals of a head injury and complete appropriate authorization forms in letters dated in September 2007 and April 2014.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The appellant was afforded a VA examination in September 2014 in order to adjudicate his claim for service connection.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on a review of the record, to include interviews with the appellant and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the February 2014 remand directives by providing notice regarding the pertinent laws and regulations regarding ACDUTRA and INACDUTRA, verifying the appellant's periods of ACDUTRA and INACDUTRA, obtaining his complete service and personnel records and obtaining a VA etiological opinion in September 2014, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

The appellant contends that he sustained an injury to his head while at summer drill in Panama.  Specifically, he alleges that he fell off the top bunk while in Panama, "busted" his head, and that he went to sick call where he received stitches to his head.  The appellant has not provided a date for this incident.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA.

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.       § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service treatment records are negative for complaints, treatments or diagnoses related to headaches or any head injury.  Examinations conducted in March 1983, January 1987, May 1991 and August 1997 found the appellant's head, face, neck and scalp to be normal and did not note any identifying body marks, scars or tattoos.  The appellant denied frequent or severe headaches as well as a head injury in Reports of Medical History (RMHs) dated in March 1979, March 1983, January 1987, May 1991 and August 1997.  Service personnel records document various periods of service from September 1978 to September 1998 and do not reflect any periods of overseas service.  An Army National Guard Points History Statement prepared in August 2006 indicates that there were no periods of service after January 1999.

Post-service treatment records reflect complaints of headaches for one month in September 2007.

A September 2014 VA Disability Benefits Questionnaire (DBQ) report reflects the appellant's reports that he had fallen off of a bunk bed while stationed in Panama, "busting" his head and that he received stitches to his head at sick call.  Following a physical examination and a review of the appellant's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the appellant's headaches were incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no medical evidence to suggest that the appellant's headaches were incurred during service as the service treatment records do not show the diagnosis or treatment for headaches or a head injury during service and that the post-service medical records show complaints of headaches in 2007.

In an August 2007 letter, the Veteran's wife recalled seeing a large gash and knot on the side of the Veteran's shaved head when he returned from active duty/summer camp in Panama.  She stated that the Veteran still complained of headaches.

First, the Board notes that it is not clear from the current record whether the purported incident occurred during a period of ACDUTRA or INACDUTRA as the appellant has not identified the date of the incident.  However, for purposes of this claim, such a distinction is immaterial as the appellant has alleged suffering from a headaches as a result of an injury rather than as a result of a disease.  See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

With respect to the post-service medical records, the first clinical evidence of headaches was in a September 2007 private treatment note.  Such indicates that the appellant had complained of headaches for one month duration.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the headache disability diagnosed so many years after the appellant's discharge and any incident of service.  None of the post-service treatment records reflect any such opinion or even comment to that effect, and neither the appellant nor his representative has presented or identified any such existing medical evidence or opinion.  As noted, VA examiner has declined to find a nexus between the Veteran's current headache disability and his service. 

Such opinion clearly were based on examination of the Veteran, full consideration of the appellant's his documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current headache disability and service-and neither the appellant nor his representative has presented or identified any such supporting evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the appellant's own assertions.  In connection with this appeal, the appellant has asserted that he suffered from headaches continuously since his service.  However, in a September 2007 private treatment note, the appellant reported that he had suffered from headaches for one month.  Moreover, the Board notes that the appellant repeatedly denied suffering from a head injury and frequent or severe headaches during service, including in March 1979, March 1983, January 1987, May 1991 and August 1997.  Further, while the Veteran's wife indicated that the Veteran "still" complained of headaches, she did not indicate that such complaints were continuous since service or the purported head injury.  In light of these contradictory statements, the Board finds that any assertions as to his in-service headache symptoms, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the appellant, his wife and/or his representative that there exists a medical relationship between the appellant's claimed headache disability and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the headache disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the appellant, his wife and his representative are not shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for headaches must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) 


ORDER

Service connection for headaches, residuals of a head injury, is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim for service connection for bilateral hearing loss so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In its February 2014 remand, the Board noted the appellant's contentions that his bilateral hearing loss was the result of his service and that he was competent to report such hearing loss symptoms.  The Board instructed that a VA audiological evaluation was to be conducted to determine the nature and etiology of his claimed bilateral hearing loss.

Such an opinion was obtained in September 2014.  The VA examiner opined that was the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability) caused by or a result of an event in service.  The examiner reasoned that the earliest examination in 1983 revealed hearing that was within normal limits bilaterally, that examinations dated from the late 1980s and in the early 1990s showed a significant degree of high frequency hearing loss, and that the appellant had reported a history of occupational noise exposure.  However, a review of the service treatment records reveals that the appellant first demonstrated hearing loss for VA purposes in a January 1987 examination and that the Veteran had served on yearly periods of ACDUTRA, including in May 1986.  The examiner did not address the relationship, if any, between the appellant's bilateral hearing loss and his ACDUTRA service.  Such opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the September 2014 VA examiner for an addendum opinion.  If the examiner who drafted the September 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the bilateral hearing loss had its onset in or was otherwise incurred in service, to include any period of ACDUTRA (even if subsequent noise exposure contributed to the hearing loss). 

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  

If the audiologist who provided the September 2014 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the appellant is deemed warranted, document that fact in the claims file, and arrange for the appellant to undergo another VA examination, by an appropriate examiner, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.

The examiner should set forth all examination findings and testing results (if any), along with the complete rationale for the conclusions reached.
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


